DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites the limitation of “a LTS paste”.  As an independent claim, the definition for the acronyms are not introduced, despite being defined in claim 1 and are not consistent with terminology in the art.  Specifically, although the amended claims define LTS later in the claim, the initial introduction of the term “LTS” has no give definition. For purposes of examination the claim will be read as “a low temperature solder (LTS) paste”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. 9,768,090) in view of Yamashita et al. (U.S. 6,156,132) and Touzelbaev et al. (U.S. 7,833,839).
Regarding Claim 1, Liang et al. discloses a semiconductor package, comprising: 
a die on a top surface of a package substrate (die 10, Figure 1n); 
an integrated heat spreader (IHS) on the top surface of the package substrate, wherein the IHS has a bottom surface positioned above the die (IHS 40, Figure 1n); 
a solder thermal interface material (STIM) coupling a top surface of the die to the bottom surface of the IHS (STIM 42, Figure 1n); and 
solder pads on a bottom surface of the package substrate (solder pads 26, Figure 1n).
However, they do not explicitly disclose that the solder pads are a low-temperature solder (LTS) paste comprising an alloy including tin (Sn) and bismuth (Bi), wherein the LTS paste has a weight percentage of the Bi that is greater than approximately 43%, and wherein the LTS paste has a melting point that is less than a melting point of the STIM.
Yamashita et al. discloses a low-temperature solder paste comprising an alloy including tin (Sn) and bismuth (Bi), wherein the LTS paste has a weight percentage of the Bi that is greater than approximately 43% (Column 2, Lines 16-20 and Column 4, Lines 1-10). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the solder pads to be a low-temperature solder (LTS) paste comprising an alloy including tin (Sn) and bismuth (Bi), wherein the LTS paste has a weight percentage of the Bi that is greater than approximately 43%, and wherein the LTS paste has a melting point that is less than or equal to a melting point of the STIM in Liang et al. in view of Yamashita et al. in order to form a solder connection with a low melting temperature, excellent heat resistance and excellent wettability (Column 2, Lines 9-13).
Liang et al. in view of Yamashita et al. do not explicitly disclose that the LTS paste has a melting point that is less than a melting point of the STIM. Touzelbaev et al. discloses a similar device wherein a die is mounted on a package substrate with solder paste underneath, said device further comprising an IHS mounted to the die with an intervening STIM, said STIM including Indium having a melting point of 156ºC, and therefore disclose a STIM with a melting point equal to or greater than a melting point of the LTS paste (Yamashita et al., Column 3, Lines 45-46;Touzelbaev et al. die 40, package substrate 20, solder paste 55, STIM 120, IHS 70, Figure 3, Column 4, Lines 62-64).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include indium in the STIM and therefore form the LTS paste to have a melting point that is less than or equal to a melting point of the STIM in Liang et al. in view of Yamashita et al. and Touzelbaev et al. in order to use a STIM with favorable thermal properties that works well (Touzelbaev et al. Column 1, Lines 40-46).
Regarding Claim 2, Liang et al. in view of Yamashita et al. and Touzelbaev et al. further disclose that the STIM includes indium (In), wherein the melting point of the LTS paste is approximately 139º Celsius (C) (Yamashita et al., Column 3, Lines 45-46), wherein the melting point of the STIM is greater than or equal to 156ºC (Touzelbaev et al. STIM 120, Figure 3, Column 4, Lines 62-64), and wherein the weight percentage of the Bi is between approximately 43% to 58% (Yamashita et al., Column 2, Lines 16-20 and Column 4, Lines 1-10).
Regarding Claim 3, Liang et al. in view of Yamashita et al. and Touzelbaev et al. further disclose that the bottom surface of the package substrate includes a ball grid array (BGA), and wherein the BGA includes a pad (Liang et al. BGA 26/44, Figure 1n).
Regarding Claim 4, Liang et al. in view of Yamashita et al. and Touzelbaev et al. further disclose that the top surface of the die includes a backside metal (BSM) layer, and wherein the BSM layer is between the STIM and the die (Touzelbaev et al. STIM 120, BSM 110, Figure 3).
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. 9,768,090) in view of Yamashita et al. (U.S. 6,156,132) and Touzelbaev et al. (U.S. 7,833,839) as applied to claim 3 above, and further in view of Osenbach (U.S. 2012/0049353).
Regarding Claim 5, Liang et al. in view of Yamashita et al. and Touzelbaev et al. disclose the limitations of claim 3 as discussed above and further disclose a solder ball on the LTS paste on the bottom surface of the package substrate and wherein the solder ball is conductively coupled to the LTS paste and the pad on the bottom surface of the package substrate (Liang et al., balls 44, Figure 1n). However, they do not explicitly disclose that wherein the solder ball is an alloy of Sn, silver (Ag), and copper (Cu) (SAC). Osenbach discloses a similar device wherein solder balls connecting pads and a die to a package substrate are formed of a SAC alloy (solder balls 180, die 111, package substrate 310, Figures 1a and 3, Paragraph 23). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the solder ball of an alloy of Sn, silver, and copper in Liang et al. in view of Yamashita et al. and Touzelbaev et al. further in view of Osenbach in order to form the solder balls of a suitable material (Osenbach, Paragraph 23).
Regarding Claim 6, Liang et al. in view of Yamashita et al. and Touzelbaev et al. further in view of Osenbach further disclose that the package substrate conductively couples the die to the pad, the LTS paste, and the solder ball, and wherein the melting point of the LTS paste is greater than or equal to 139ºC (Liang et al., die 10, pad 18, LTS 26, Figure 1n, Yamashita et al., Column 3, Lines 45-46).
Regarding Claim 8, Liang et al. in view of Yamashita et al. and Touzelbaev et al. further in view of Osenbach further disclose that the solder ball conductively couples the LTS paste on the bottom surface of the package substrate to the LTS paste on the top surface of the second package substrate (Liang et al., LTS 26, 26’, Figure 1n).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. 9,768,090) in view of Yamashita et al. (U.S. 6,156,132) and Touzelbaev et al. (U.S. 7,833,839), further in view of Osenbach (U.S. 2012/0049353 as applied to claim 5 above, and further in view of Ramalingam et al. (U.S. 9,431,274).
Regarding Claim 7, Liang et al. in view of Yamashita et al. and Touzelbaev et al. further in view of Osenbach disclose the limitations of claim 5 as discussed above and further disclose an electronic device on the bottom surface of the package substrate (Liang et al., electronic device 32, Figure 1n); 
the LTS paste on a top surface of a second package substrate (LTS paste 26, second package substrate 39a, Figure 1n); and 
an underfill between the bottom surface of the package substrate and the top surface of the second package substrate, wherein the underfill surrounds the LTS paste, the solder ball, and the electronic device (underfill 46, Figure 1n).
However, they do not explicitly disclose that the underfill has a curing temperature less than or equal to 135º C, and therefore do not explicitly disclose that the curing temperature of the underfill is less than the melting points of the LTS paste and the STIM. Ramalingam et al. discloses an underfill material for a die mounted on a package substrate that has a curing temperature less than or equal to 135º C (underfill 122, die 102, package substrate 104, Figure 1, Column 3, Lines 48-51). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the underfill to have a curing temperature less than or equal to 135º C, and therefore form the curing temperature of the underfill to be less than the melting points of the LTS paste and the STIM in Liang et al. in view of Yamashita et al. and Touzelbaev et al. further in view of Osenbach further in view of Ramalingam et al. in order to reduce filler particle settlings (Ramalingam et al., Column 9 Lines 32-43).
Claims 17-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. 2011/0100690) in view of Liang et al. (U.S. 9,768,090) and Touzelbaev et al. (U.S. 7,833,839).
Regarding Claim 17, Yoshimura et al. discloses a semiconductor package, comprising: 
a die on a top surface of a package substrate, wherein the package substrate includes an interposer (die 13, interposer 19, Figure 1); 
a LTS paste comprising an alloy including Sn and Bi, the LTS paste on a bottom surface of the package substrate, wherein the LTS paste has a weight percentage of the Bi that is between approximately 35% to 58% (LTS paste 33, Figure 2, Paragraphs 70 and 94); and 
a low-temperature solder (LTS) joint reinforced paste on and around the LTS paste and the bottom surface of the package substrate, wherein the LTS joint reinforced paste includes an epoxy, a flux, and a metal powder (LTS joint reinforced paste 34, Figure 2, Paragraphs 70 and 94).
However, they do not explicitly disclose an integrated heat spreader (IHS) on the top surface of the package substrate, wherein the IHS has a bottom surface positioned above the die; a solder thermal interface material (STIM) coupling a top surface of the die to the bottom surface of the HIS or that the LTS paste has a melting point that is less than a melting point of the STIM.
Liang et al. discloses a similar device wherein a die is mounted on a package substrate with solder paste formed on underneath, a reinforced layer is on and around the solder paste, wherein a IHS is on the top surface of the package substrate, wherein the IHS has a bottom surface positioned above the die; a STIM coupling a top surface of the die to the bottom surface of the IHS (Liang et al., die 10, package substrate 18, solder IHS 40, reinforced layer 46, STIM 42, Figure 1N). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form an IHS on the top surface of the package substrate, wherein the IHS has a bottom surface positioned above the die and a STIM coupling a top surface of the die to the bottom surface of the IHS in Yoshimura et al. in view of Liang et al. order to enhance heat dissipation characteristics of the device (Liang et al., Column 7, Lines 23-24).
Yoshimura et al. in view of Liang et al. do not explicitly disclose that the LTS paste has a melting point that is less than a melting point of the STIM.  They disclose that the LTS paste has a melting point of 139ºC (Yoshimura, Paragraph 70). Touzelbaev et al. discloses a similar device wherein a die is mounted on a package substrate with solder paste underneath, said device further comprising an IHS mounted to the die with an intervening STIM, said STIM including Indium having a melting point of 156ºC (Touzelbaev et al. die 40, package substrate 20, solder paste 55, STIM 120, IHS 70, Figure 3, Column 4, Lines 62-64).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include indium in the STIM and therefore form the LTS paste having a melting point that is less than or equal to a melting point of the STIM in Yoshimura et al. in view of Liang et al. and Touzelbaev et al. in order to use a STIM with favorable thermal properties that works well (Touzelbaev et al. Column 1, Lines 40-46).
Regarding Claim 18, Yoshimura et al. in view of Liang et al. and Touzelbaev et al. further disclose that the LTS paste has a second weight percentage of the Bi that is between approximately 36% to 43% (Yoshimura et al., Paragraph 94), wherein the melting point of the LTS paste having the second weight percentage of the Bi is between approximately 139ºC and 155ºC (Yoshimura et al., Paragraph 70), and wherein the melting point of the STIM is greater than or equal to 156ºC (Touzelbaev et al., Column 4, Lines 62-64).
Regarding Claim 19, Yoshimura et al. in view of Liang et al. and Touzelbaev et al. further disclose that the bottom surface of the package substrate includes a ball grid array (BGA), and wherein the BGA includes a pad (Liang et al., BGA 26/44, Figure 1n) .
Regarding Claim 25, Yoshimura et al. in view of Liang et al. and Touzelbaev et al. further disclose that the STIM has a viscosity drop percentage of less than or equal to 4% at a temperature between approximately 160 ºC to 175 º C (Touzelbaev et al., STIM is indium, Column 4, Lines 62-64).
Regarding Claim 20, Yoshimura et al. in view of Liang et al. and Touzelbaev et al. further disclose that the top surface of the die includes a backside metal (BSM) layer, and wherein the BSM layer is between the STIM and the die (Touzelbaev et al. die 40, package substrate 20, solder paste 55, STIM 120, IHS 70, BSM 110, Figure 3, Column 4, Lines 62-64).
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. 2011/0100690) in view of Liang et al. (U.S. 9,768,090) and Touzelbaev et al. (U.S. 7,833,839) as applied to claim 19 above, and further in view of Osenbach (U.S. 2012/0049353.
Regarding Claim 21, Yoshimura et al. in view of Liang et al. and Touzelbaev et al. disclose the limitations of claim 19 as discussed above and further disclose a solder ball on the LTS joint reinforced paste and the LTS paste that are on the bottom surface of the package substrate, and wherein the solder ball is conductively coupled to the LTS joint reinforced paste, the LTS paste, and the pad on the bottom surface of the package substrate (Liang et al., balls 44, Figure 1n). However, they do not explicitly disclose that wherein the solder ball is an alloy of Sn, silver (Ag), and copper (Cu) (SAC). Osenbach discloses a similar device wherein solder balls connecting pads and a die to a package substrate are formed of a SAC alloy (solder balls 180, die 111, package substrate 310, Figures 1a and 3, Paragraph 23). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the solder ball of an alloy of Sn, silver, and copper in Yoshimura et al. in view of Liang et al. and Touzelbaev et al. further in view of Osenbach in order to form the solder balls of a suitable material (Osenbach, Paragraph 23).
Regarding Claim 22, Yoshimura et al. in view of Liang et al. and Touzelbaev et al., further in view of Osenbach further disclose that the package substrate conductively couples the die to the pad, the LTS joint reinforced paste, the LTS paste, and the solder ball, and wherein the melting point of the LTS paste is approximately equal to a melting point of the LTS joint reinforced paste (Liang et al., die 10, pad 18, LTS 26, Figure 1n, Yamashita et al., Column 3, Lines 45-46).
Regarding Claim 23, Yoshimura et al. in view of Liang et al. and Touzelbaev et al., further in view of Osenbach further disclose an electronic device on the bottom surface of the package substrate; and the LTS paste on a top surface of a second package substrate, wherein the second package substrate includes a printed circuit board (PCB) (Liang et al., electronic device 32, LTS paste 26’, LTS paste 26, second package substrate 39a, Figure 1n).
Regarding Claim 24, Yoshimura et al. in view of Liang et al. and Touzelbaev et al., further in view of Osenbach further disclose that the solder ball conductively couples the LTS paste and the LTS joint reinforced paste on the bottom surface of the package substrate to the LTS paste on the top surface of the second package substrate (Liang et al., LTS 26, 26’, Figure 1n).

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the Applicant argues that the combination of the Liang, Yamashita, and Touzelbaev references fail to disclose “where the LTS paste has a melting point that is less than a melting point of the STIM” because “Touzelbaev does not in any way disclose STIM 120 as having a melting point of 156ºC”.  However, the Touzelbaev reference discloses the STIM to comprise of indium (Touzelbaev, Column 4, Lines 45-50 and 62-64), which has a melting point of about 156ºC (National Center for Biotechnology Information).  The Yamashita reference discloses the LTS paste to have a melting temperature of 139ºC (Yamashita et al., Column 3, Lines 45-46).  Therefore by using an indium STIM of the Touzelbaev reference in combination of the LTS paste of the Yamashita reference in the device of the Liang reference, the limitation of “where the LTS paste has a melting point that is less than a melting point of the STIM”. Therefore the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891